Citation Nr: 1710893	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  06-31 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the residuals of a cerebrovascular accident (CVA), to include as a residual of a head injury during service, or as secondary to service-connected depressive neurosis, organic brain disorder and dementia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1961 to October 1981.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2005 rating decision in which the RO denied service connection for residuals of stroke as well as denied entitlement to compensation under 38 U.S.C. § 1151 for the residuals of sinus surgery.  In May 2005, the Veteran filed a notice of disagreement (NOD). A statement of the case (SOC) was issued in January 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2009. 

In October 2009, the Board remanded the claim on appeal to the AOJ to afford the Veteran a requested Board hearing.

In March 2010, the Veteran and his wife testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record. During the hearing, the Veteran requested, and the Veterans Law Judge granted, a 60-day abeyance to submit additional evidence.

The Board notes that a claim for service connection for focal seizures, to include as a residual of a head injury during service, or as secondary to service-connected depressive neurosis, organic brain disorder and dementia, is the subject of a separate decision by a different Veterans Law Judge before whom the Veteran presented earlier testimony.

In February 2012, the Board remanded this claim to the agency of original jurisdiction (AOJ) for additional development.  After accomplishing further action, the AOJ granted the claim for compensation under 38 U.S.C. § 1151 for the residuals of sinus surgery in a November 2012 rating decision.  This action resolved the claim involving the sinus disability issue.  Additionally, the AOJ continued to deny the claim for service connection for the residuals of CVA (as reflected in a March 2013 supplemental SOC (SSOC)).

In May 2013 and June 2015, the Board remanded this claim the AOJ for additional development.  Aftter accomplishing further action on each occasion, the AOJ continued to deny the claim (as reflected, most recently in a July 2016 SSOC), and returned the matter to the Board for further appellate consideration.

This appeal is now being processed fully utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

Regarding the matter of representation, the Board notes that the Veteran was previously represented by The American Legion.  In October 2011, the AOJ received from the Veteran a valid Appointment of Individual as Claimant's Representative (VA Form 21-22) designating Disabled American Veterans (DAV) as his representative.  In October 2012, the AOJ received from the Veteran a VA Form 21-22 in favor of The American Legion. However, this form was not signed by a representative of The American Legion.  By letter dated in April 2015, the Board informed the Veteran of the defective VA Form 21-22 which had been filed in October 2012, and offered him the opportunity to properly execute a valid VA Form 21-22 in favor of The American Legion.  The Veteran has not responded.  As such, the Board continues to recognize the DAV as the Veteran's representative in this case.

For reasons expressed below, the claim on appeal is, again, being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.



REMAND

Although the Board regrets the additional delay, review of the claims file reveals that further AOJ action in this appeal is warranted. 

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the May 2013 remand, the Board directed the AOJ to arrange for an addendum VA opinion which identified all residuals of, or disability associated with, the Veteran's 1994 CVA and, for each such diagnosed disability, an opinion whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability (a) had its onset in or is medically related to in-service injury or disease-in particular, the April 1979 assault and resulting head injury; and, if not (b) whether the disability was caused or is aggravated (worsened beyond natural progression) by the Veteran's service-connected service-connected depressive neurosis, organic brain disorder and dementia.

A November 2013 VA addendum opinion identified the Veteran's CVA residuals as cognitive problem/dementia, mood swing [pseudobulbar affect] with behavioral changes and seizure disorder.  The VA examiner opined that these CVA residuals were not caused or aggravated by the in-service head injury or the "SC depressive neurosis."

In the June 2015 Remand, the Board noted that the record discloses a history of disagreement among several medical examiners as to whether the Veteran's dementia and organic brain disorder are due to the in-service head injury or the CVA.  However, that dispute of medical opinion had been resolved in the Veteran's favor with the award of service connection for depressive neurosis, organic brain disorder and dementia.  Thus, the VA examiner's secondary service connection opinion was limited to the discussion of service-connected depressive neurosis and did not take into account the effects, if any, of the service-connected organic brain disorder and dementia.  Finding such opinion to be inadequate, the Board remanded the claim on appeal for an addendum opinion from a different examiner to opine as to whether the residuals of the CVA had its onset in service, and if not, whether the disability was caused or aggravated by the Veteran's service-connected depressive neurosis, organic brain disorder and dementia.

A July 2015 addendum opinion found that it is less likely as not that the CVA in 1994 was caused by or the result of head injury during service or its residuals-depressive neurosis, organic brain disorder and dementia-because of lack of medical nexus, with the etiology of CVA clearly documented in records as cerebral ischemia due to cerebrovascular disease.

Thereafter, the AOJ also obtained a neurology opinion in July 2016.  The examining physician found that the Veteran's CVA in 1994 and its residuals-including any cognitive, behavior, or emotional problems, and dementia-are all at least as likely as not secondary to the 1994 CVA and less likely than not secondary to or the result of his 1979 head injury.  The examiner pointed out that the Veteran was able to obtain his Master's degree and work for a number of years following the head injury in service.  Brain studies following his 1994 stroke were consistent with left basal ganglia stroke and small vessel ischemic changes, and these findings are consistent with the above noted symptoms due to stroke.  However, the examiner stated "I would defer to the Veteran's mental health examiner as to whether his service-connected depressive disorder may be aggravating any organic brain disorder or dementia as I cannot differentiate cognitive, behavioral, and emotional symptoms due to stroke from those due to depression or some psychiatric disorder without speculation."

The above-discussion reflects that the record still does not include adequate medical opinion evidence to fully resolve the claim.  While each of the opinions obtained pursuant to the most recent, 2015 remand addressed whether the CVA or any residual had its onset during service, and the second opinion addressed whether any identified CVA residual was  caused by the Veteran's service-connected depressive neurosis, organic brain disorder, and dementia, there is no definitive opinion addressing whether any CVA residual was aggravated by the Veteran's service-connected depressive neurosis, organic brain disorder, and dementia.  With respect to this theory of entitlement, the latter opinion is deficient.  In January 2017, the Veteran, through his representative, requested an in-person examination to determine the current severity of his disabilities related to the CVA and to determine their etiology.

Under these circumstances, the Board finds that a VA mental health examination would be helpful in determining the nature and relationship, if any, between the CVA residuals and his service-connected depressive neurosis, organic brain disorder, and dementia-particularly, on the basis of aggravation, a theory of entitlement for which further opinion is required.  See Stegall, supra.  In doing so, the examiner should indicate whether is medically possible to distinguish impairment resulting from each identified residual from that attributable to service-connected disability(ies).

Prior to undertaking action responsive to the above, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file, all outstanding, pertinent VA medical records.

Following the June 2015 remand, the AOJ obtained outstanding VA treatment records from October 2013 through July 2015, thus satisfying the remand directives.  However, given that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file (see Dunn v. West, 11 Vet. App. 462, 466-67 (1998)), the AOJ must now obtain records of VA evaluation and/or treatment of the Veteran since July 2015, following the current procedures prescribed in 38 C.F.R. § 3.159 (c) as regards requests for records from Federal facilities.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the New Orleans VAMC (and any associated facility(ies) all records of evaluation and/or treatment of the Veteran since August 2015.  Follow the procedures set forth in 38 C.F.R. § 3.159 (c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  After all records and/or responses received have been associated with the claims file, arrange for the Veteran to undergo VA mental health examination by a psychiatrist or psychologist.. 

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented medical history and assertions. 

The examiner should clearly identify all residuals of the Veteran's CVA-previously diagnosed as cognitive problem/dementia, mood swing [pseudobulbar affect] with behavioral changes and a seizure disorder.

Then, with respect to each  such diagnosed residual, the  examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability was caused or is or has been aggravated (worsened beyond natural progression) by the Veteran's service-connected service-connected depressive neurosis, organic brain disorder and dementia. 

In doing so, the examiner should indicate whether it is medically possible to distinguish impairment resulting from each identified residual from that attributable to service-connected  mental health disability(ies).

If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from aggravation, to include identifying, to the extent possible,  the baseline level of disability prior to aggravation. 

In addressing the above, the examiner must consider and discuss all medical and other objective evidence of record, and all lay assertions, to include those advanced by the Veteran and his wife during the Board hearing.  If lay assertions in any regard are discounted, the physician should clearly so state, and explain why.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

3.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, supra.

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim for service connection for the residuals of CVA, to include as a residual of a head injury during service, or as secondary to service-connected depressive neurosis, organic brain disorder and dementia, in light of all pertinent evidence (to include all that that added to the VBMS and/or Virtual VA file(s) since the last adjudication of the claim), and all legal authority.

5.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative (DAV) an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


      (CONTINUED ON NEXT PAGE)


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

